Citation Nr: 0922902	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumber spine degenerative disc disease, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to May 
1971 and from December 1972 to July 1976.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (RO).  


FINDINGS OF FACT

1.  For the period prior to September 3, 2008, the Veteran's 
low back disability was manifested by pain, limitation of 
motion to 75 degrees of flexion and 20 degrees of extension, 
and right leg radiculopathy.

2.  For the period on and after September 3, 2008, the 
Veteran's low back disability was manifested by pain, 
limitation of motion to 15 degrees of flexion, and right leg 
radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
period prior to September 3, 2008 for orthopedic 
manifestations of the Veteran's service-connected lumber 
spine degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

2.  The criteria for a separate evaluation for the entire 
period on appeal for neurologic manifestations of the 
Veteran's service-connected lumber spine degenerative disc 
disease have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5243, Note 
(1) (2008).

3.  The criteria for a rating of 40 percent, but no more, for 
the period on and after September 3, 2008, for orthopedic 
manifestations of the Veteran's service-connected lumber 
spine degenerative disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in November 2005 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in May 
2008 and November 2008, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for low back pain with sciatica was 
granted by an August 1976 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, effective July 17, 1976.  Subsequently, a January 
2006 rating decision recharacterized the disability as 
degenerative disc disease of the lumbar spine and assigned a 
20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective October 13, 2005.

In a November 2005 private medical report, the Veteran 
complained of pain in the low back and right sacroiliac area.  
There was no radiation of pain, paresthesia, or motor 
weakness.  On physical examination, the Veteran had pain in 
the right sacroiliac area on leg raising.  The plan included 
"rest."

In a second November 2005 private medical report, the Veteran 
complained of low back pain and right leg tingling.  There 
was no numbness, bowel or bladder incontinence, or foot 
difficulties.  On physical examination, there was tenderness 
at the sacroiliac joint.  The impression was sacroiliac pain.

In a November 2005 VA outpatient medical report, the Veteran 
complained of right lower back pain for the previous week.  
On physical examination, there was spasm of the paraspinal 
muscles in the lumbosacral spine area.  The Veteran's low 
back range of motion was "fair."  No radiation was noted on 
motion, and the Veteran denied bowel or bladder incontinence.  
The assessment was acute and chronic low back pain secondary 
to degenerative joint disease in the lumbosacral spine area.

In a December 2005 VA spine examination report, the Veteran 
complained of low back pain which was increasing in severity.  
The Veteran denied urinary and fecal incontinence, as well as 
erectile dysfunction.  He denied leg or foot weakness and 
numbness, but reported weekly paresthesias.  The Veteran 
reported that his low back had moderate fatigue, decreased 
motion, and spasm, as well as severe stiffness and mild 
weakness.  He reported frequent, severe low back pain which 
radiated to his right leg.  The examiner stated that the 
Veteran had intervertebral disc syndrome, but had not had any 
days of incapacitating episodes.

On physical examination, the Veteran's gait was antalgic.  No 
abnormal spinal curvature was noted and the Veteran's spine 
was not ankylosed.  There was evidence of mild spasm and 
tenderness and moderate guarding and pain with motion in the 
right lumbar sacrospinalis muscles.  On range of motion 
testing, the Veteran had low back flexion to 85 degrees with 
pain at 75 degrees and extension to 20 degrees with pain at 
20 degrees.  There was no additional limitation of motion on 
repetitive use.  On motor examination, the Veteran had 
reduced movement against full resistance in the right hip, 
knee, and ankle.  On sensory examination, the Veteran had 
impaired sensation to pain in the right leg.  The Veteran's 
right knee and ankle reflexes were hypoactive.  There was 
positive Lasegue's sign on the right.  On x-ray examination 
mild disc degeneration and lumbar spondylosis were seen.  The 
diagnosis was mild degenerative lumbar disc disease with 
spondylosis with significant effects on the Veteran's ability 
to work.

In a December 2005 VA outpatient medical report, the Veteran 
complained of low back pain.  On physical examination, there 
was minimal pain to palpation in the sacroiliac region of the 
Veteran's back.  The assessment was chronic back pain.

A February 2006 VA magnetic resonance imaging (MRI) 
examination report showed moderate degenerative disc disease 
at L5-S1 and mild degenerative disc disease at L3-4 and L4-5.  
There was also a small disc herniation that was causing mild 
compression of the thecal sac and minimal narrowing of the 
left neural foramina.

A February 2006 VA telephone contact report stated that it 
was recommended that the Veteran see a neurologist and 
possibly a neurosurgeon depending on his back symptoms.

In a March 2006 VA telephone contact report, the Veteran 
complained of chronic low back pain occasionally radiating 
down the lateral aspect of his right leg.

In a March 2006 private medical report, the Veteran 
complained of low back pain which was increasing in severity 
with radiation to the right buttock and knee.  On physical 
examination, there was impairment in sensation to light tough 
over the lateral aspect of the right foot.  Right straight 
leg raise resulted in back pain with slight radiation to the 
right leg.  The assessment was chronic low back pain, 
degenerative joint disease/degenerative disc disease.

In a September 2006 VA outpatient medical report, the Veteran 
complained of low back pain radiating down his right leg.  He 
denied bladder or bowl incontinence.  On physical 
examination, there was tenderness in the right lateral aspect 
of the lumbosacral spine.  There was pain on straight leg 
raise.  The assessment was low back pain.

In a September 2006 private medical report, the Veteran 
complained of chronic low back pain.  On physical 
examination, there was tenderness to palpation over the mid 
to lower lumbar spine and over the right sacroiliac region.  
The assessment was chronic low back pain.

A November 2006 VA anesthesia report stated that the Veteran 
complained of low back pain.  He reported no radicular pain, 
but did complain of right facet joint pain.  The Veteran was 
given an injection in his right facet.

A December 2006 Social Security Administration disability 
determination report stated that the Veteran was disabled 
with a primary diagnosis of osteoarthritis and "Allied 
Disorders" and a secondary diagnosis of 
discogenic/degenerative back disorder.  The report stated 
that the disability began in September 2006.

In a December 2006 private medical report, the Veteran 
complained of chronic low back pain with radiation to the 
right thigh, knee, and groin.  He also reported sensory 
abnormalities in his right foot.  The Veteran denied bladder 
and bowl dysfunction.  On physical examination, there was 
marked tenderness over the right sacroiliac joint and 
tenderness over the lower lumbar spine from L3 to L5.  There 
was no gross deformity of the low back.  The assessment was 
chronic low back pain, degenerative joint 
disease/degenerative disc disease.

In a December 2006 private medical report dated the same day, 
the Veteran complained of chronic low back pain.  On physical 
examination, there was objective tenderness over the right 
sacroiliac joint and low back.  The diagnosis was chronic low 
back pain, secondary to degenerative joint 
disease/degenerative disc disease.  The examiner stated that 
the Veteran's prognosis was "very poor" and that his lumbar 
spine disease did not appear to be amenable to surgical 
correction and 


was likely to cause progressive low back pain.  The examiner 
stated that the Veteran was permanently incapacitated and 
unable to work.

In an April 2007 private medical report, the Veteran 
complained of back pain and muscle spasm.  The assessment was 
chronic low back pain.

A June 2007 VA anesthesia report stated that the Veteran 
complained of low back pain.  On physical examination, there 
was pain in the right facet area primarily in the L5-S1 area, 
which increased with back movement.  The Veteran was given an 
radiofrequency rhizotomy.

In a September 2007 private medical report, the Veteran 
complained of intermittent back pain.  The assessment was 
chronic low back pain.

In a December 2007 VA spine examination report, the Veteran 
complained of low back pain.  He reported no urinary or fecal 
incontinence, but did complain of numbness and paresthesias.  
The Veteran did not report an incapacitating episodes, but 
used a cane to walk.  On physical examination, there were no 
abnormal spinal curvatures.  No abnormalities were noted on 
motor, sensory, or reflex examination.  On range of motion 
testing, the Veteran had low back flexion to 90 degrees and 
extension to 20 degrees.  There was no additional limitation 
of motion on repetitive use.  The diagnosis was radiographic 
evidence of degenerative disease to the lumbar spine with no 
impact on range of motion.

In a February 2008 private medical report, the Veteran 
complained of chronic low back pain which was increasing in 
severity.  He reported right leg radiculopathy.  On physical 
examination sensation to light touch was intact in the feet 
and there was back pain on right straight leg raise.  The 
assessment was chronic low back pain with 

In a June 2008 private medical report, the Veteran complained 
of chronic low back pain.  On physical examination, there was 
tenderness over the lower back, especially the right 
paravertebral and sacroiliac joint areas.  Sensation was 
slightly diminished in the right foot.  The assessment was 
chronic low back pain.

In a September 2008 private medical report, the Veteran 
complained of chronic low back pain with right leg 
radiculopathy to the thigh and foot.  On physical 
examination, there was tenderness over the Veteran's lower 
back, especially at the L5 level to the right of midline.  A 
node was palpable at that location.  The Veteran was limited 
in forward flexion to 15 or 20 degrees, beyond which he 
experienced significant pain.  Loss of sensation was noted in 
the right foot.  The assessment was chronic low back pain 
with degenerative joint disease/degenerative disc disease of 
the lumbar spine.

In a September 2008 letter, a private physician stated that 
the Veteran's back pain had a marked limitation on his 
quality of life and he had to stop working in September 2006 
for medical reasons.  On physical examination, the Veteran 
had tenderness over the low back with right leg 
radiculopathy.  The physician stated that there was sensory 
impairment over the lateral foot consistent with probably L5 
nerve root involvement.

In a December 2008 VA spine examination report, the Veteran 
complained of back pain with right leg radiculopathy.  He 
also reported back stiffness and weakness, with flare-ups 
approximately once or twice per day.  On physical 
examination, there was low back tenderness from L2 to S1, 
without crepitus, laxity, or deformity.  No muscle 
abnormality was noted.  On range of motion testing, the 
Veteran had low back flexion to 42 degrees with severe pain 
and extension to 10 degrees with severe pain.  Pain and 
sensation to light touch were decreased in the right lateral 
thigh, anterior thigh, medial thigh, medial calf, anterior 
calf, lateral calf, medial foot, anterior foot, and lateral 
foot.  X-ray examination showed degenerative spurs "at all 
levels" with slight narrowing of L4-5.  The diagnoses were 
degenerative disc disease and degenerative joint disease, 
mild to moderate, and right leg radiculopathy due to the 
degenerative disc disease and degenerative joint disease.  
The examiner stated that the Veteran's pain on examination 
and decreased function were not consistent with the MRI and 
x-ray findings.  There was no evidence of weakened movement, 
excessive fatigue, or incoordination related to the Veteran's 
low back disability.  There was no additional limitation of 
motion on repetitive use.

The General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula) states that a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
warranted for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a, General Rating Formula.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated separately 
under an appropriate diagnostic code.  Id. at Note (1).

Intervertebral disc syndrome is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating Intervertebral 
Disc Syndrome) either on the total duration of incapacitating 
episodes over the previous 12 months or under the General 
Rating Formula by combining separate evaluations of chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243; see also 38 C.F.R. § 4.25 (2008).  A 40 
percent evaluation is warranted for incapacitating episodes 
having a total duration of 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome.  
For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 


symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).

The Veteran's service-connected low back disability is 
currently evaluated under Diagnostic Code 5243, for 
intervertebral disc syndrome.  However, the medical evidence 
of record does not show that the Veteran has ever required 
bed rest prescribed by a physician for a duration of at least 
4 weeks in any 12 month period.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Accordingly, an evaluation in excess 
of 20 percent is not warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
at any point during the period on appeal.  However, 
Diagnostic Code 5243 states that intervertebral disc syndrome 
may also be rated under the General Rating Formula.

Under the General Rating Formula, the Board must also 
determine whether an increased rating can be assigned for a 
low back disability by providing separate evaluations for the 
chronic orthopedic and neurologic manifestations of the 
disability.  See 38 C.F.R. § 4.71a, General Rating Formula, 
Note (1).

Prior to September 3, 2008

For the period prior to September 3, 2008, the Veteran's low 
back disability was manifested by pain, limitation of motion 
to 75 degrees of flexion and 20 degrees of extension, and 
right leg radiculopathy.  There is no medical evidence of 
record that shows that the Veteran's thoracolumbar spine was 
limited in flexion to 30 degrees or less prior to September 
3, 2008.  The Veteran has reported low back pain on use, a 
contention which is substantiated by the medical evidence of 
record.  However, the level of pain found during the December 
2005 VA spine examination report has already been taken into 
consideration when determining the Veteran's low back 
limitation of motion.  Accordingly, there is no medical 
evidence of record that the Veteran experienced pain which 
caused additional limitation of motion beyond that 
contemplated by the currently assigned evaluation for the 
period prior to September 3, 2008.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Accordingly, an evaluation in excess of 20 percent 
is not warranted for the orthopedic manifestations of the 
Veteran's low back disability prior to September 3, 2008.

However, the medical evidence of record does show repeated 
complaints and objective findings of right leg radiculopathy.  
Various neurological abnormalities were noted in November 
2005, December 2005, February 2006, March 2006, September 
2006, December 2006, December 2007, February 2008, and June 
2008.  While there were also multiple medical reports that 
reported no neurological abnormalities during this period, 
they were in the minority.  In addition, the February 2006 VA 
MRI examination report specifically stated that the Veteran 
had compression of the thecal sac and narrowing of the left 
neural foramina.  This is consistent with the numerous 
objective findings of right leg neurological abnormalities.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Codes 8520 to 8530 (2008).

Based on the Veteran's complaints and the neurologic 
findings, the Board finds the evidence of record shows that 
the Veteran's right leg neurologic disability is wholly 
sensory.  Id.  Accordingly, a separate evaluation is 
warranted for the Veteran's neurologic component of his 
service-connected back disorder for the entire period on 
appeal.

On and After September 3, 2008

For the period on and after September 3, 2008, the Veteran's 
low back disability was manifested by pain, limitation of 
motion to 15 degrees of flexion, and right leg radiculopathy.  
While the December 2008 VA spine examination report stated 
that the Veteran had low back flexion to 42 degrees, it also 
stated that this was "with severe pain."  Accordingly, the 
level of pain elicited on range of motion testing in December 
2008 must be taken into account when determining the severity 
of the Veteran's low back disability at that time.  Resolving 
all benefit of the doubt in favor of the Veteran, the Board 
finds the Veteran's low back disability was manifested by a 
pain-free range of motion that had less than 30 degrees of 
flexion.  Accordingly, an evaluation of 40 percent is 
warranted for the period on and after September 3, 2008 for 
the orthopedic manifestations of the Veteran's 
service-connected low back disability.  See 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5237; DeLuca, 8 Vet. App. 
202.

An evaluation in excess of 40 percent is not warranted for 
the orthopedic manifestations of the Veteran's 
service-connected low back disability at any point in the 
period on appeal, as the medical evidence of record does not 
show that the Veteran's back has ever been ankylosed in any 
manner, either favorably or unfavorable.  Accordingly, a 
rating in excess of 40 percent is not warranted under the 
General Rating Formula.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

This issue has been reviewed with consideration of whether 
further staged ratings would be warranted.  However, the 
medical evidence of record does not show that the criteria 
have been met for evaluations in excess of those assigned 
herein.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" 38 C.F.R. 
§ 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the current 
ratings inadequate.  The Veteran's degenerative disc disease 
pursuant to 38 C.F.R. § 4.71a, the criteria of which is found 
by the Board to specifically contemplate the level of 
disability and symptomatology.  Prior to September 3, 2008, 
the Veteran's low back disability was manifested by pain, 
limitation of motion to 75 degrees of flexion and 20 degrees 
of extension, and right leg radiculopathy.  Subsequent 
thereto, the Veteran's low back disability was manifested by 
pain, limitation of motion to 15 degrees of flexion, and 
right leg radiculopathy.  While the December 2008 VA spine 
examination report stated that the Veteran had low back 
flexion to 42 degrees, it also stated that this was "with 
severe pain."  When comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the current disability ratings for his 
service-connected degenerative disc disease.  Ratings in 
excess thereof are provided for certain manifestations of the 
service-connected degenerative disc disease but the medical 
evidence of record did not demonstrate that such 
manifestations were present in this case.  The criteria for 
the current disability ratings more than reasonably describes 
the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluations are 
adequate and no referral is required.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for 
ratings in excess of those assigned herein, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey, 7 Vet. App. at 208.


ORDER

An evaluation in excess of 20 percent for orthopedic 
manifestations of the Veteran's service-connected lumber 
spine degenerative disc disease, for the period prior to 
September 3, 2008, is denied.

A separate disability evaluation for neurologic 
manifestations of the Veteran's service-connected lumber 
spine degenerative disc disease is granted for the entire 
period on appeal, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation of 40 percent, but no more, for the period on 
and after September 3, 2008, for orthopedic manifestations of 
the Veteran's service-connected lumber spine degenerative 
disc disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


